COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-05-286-CV

THOMAS HARRIS AND	APPELLANTS

ALL OTHER OCCUPANTS								



V.



KATHY GRIFFITH	APPELLEE

----------

FROM THE COUNTY COURT AT LAW 
OF WISE COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On November 17, 2005, we notified Appellants that their brief had not been filed as required by T
EX.
 R. A
PP.
 P. 38.6(a)  and stated that the appeal was subject to dismissal unless Appellants or any party desiring to continue the appeal filed a motion reasonably explaining the failure to file a brief and the need for an extension.  Thereafter, we granted three extensions in response to motions for extension filed by Vicki King, pro se.  On February 28, 2006, we ordered that Appellants’ brief was due on April 14, 2006, and stated that no further extensions would be granted.  We have not received Appellants’ brief.

Because Appellants have not filed a brief, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).





PER CURIAM 		





PANEL D: GARDNER, WALKER, and MCCOY, JJ.	



DELIVERED: May 11, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.